Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 5/20/2022.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
An IDS filed on 7/7/2020, 12/11/2020 has been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. Patent Publication # 2014/0298483 (hereinafter Kato) in view of Kondoh et al. U.S. Patent Publication # 2015/0370847 (hereinafter Kondoh)
With respect to claim 1, Kato teaches a cloud system that provides services to a  user registered in a tenant, the cloud system comprising:
-a hardware processor (Fig. 1 element 101, 102)(Paragraph 165); and
-a memory  (Fig. 1 element 101, 102)(Paragraph 165) storing program instructions that cause the hardware processor to:
-receive a communication destination information generation request, the communication destination information generation request including parameters input from a first terminal device (i.e. sending request from the host computers 101 and 102)(Paragraph 40, 45, 70);
-issue communication destination information of a communication destination for registering the user in association with the tenant in response to the communication destination information generation request (i.e. sending the request to the management server to authorize the users and to associate tenant with the user ID and tenant ID) (Paragraph 70-71), the communication destination information including 
-tenant identification information that identifies the tenant (i.e. tenant ID)(Paragraph 71-72), and
-communication destination identification (ID) information indicating the communication destination including the parameters (i.e. user ID, password, Tenant ID and also successful authentication)(Paragraph 71-72, 74);
-receive a user information registration request from a second terminal device to register user information input from the second terminal device (i.e. sending request from the host computers 101 and 102) (Paragraph 40-41, 45, 70).  Examiner would like to point out that in Paragraph 40-41, it states that “host computer 101 is present in plural for each service provider group or for each service provider”.  This means, there are other request also going from host computer 102.  In Fig. 4A and 4B, it shows plurality of service provider groups.
-identify the communication destination (i.e. URL) in response to receiving the user information registration request based on the communication destination ID information included in the communication destination information (i.e. URL for the login)(Paragraph 71-72)
-register the user information received from the second terminal device in association with the tenant based on the identified communication destination (i.e. register customer tenant)(Fig. 10a) (Paragraph 75-76, 81-82))
-grant the user associated with the registered user information access to the services based on the association of the user with the tenant (Paragraph 96-98)
Kato does not explicitly states services provided by the cloud system.
Kondoh teaches granting the user associated with the registered user information access to the services provided by the cloud system (paragraph 37) based on the association of the user with the tenant (Paragraph 117-119, 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kondoh’s teaching in Kato’s teaching to come up with granting the user associated with registered user information access to the services provided by the cloud system.  The motivation for doing so would be to make sure only authorized customers/users are given access to access the services on the cloud.  
With respect to claim 2, Kato and Kondoh teaches the cloud system as claimed in claim 1, but Kato further teaches wherein the program instructions further cause the processor to: issue the communication destination for each tenant  (i.e. SP_US, SP-US1, ABC_Corp) and to register the user connected to the communication 20destination in the tenant  for which the communication destination is issued (i.e. register the user tony of SP_US) (Paragraph 81-82).
	With respect to claim 3, Kato and Kondoh teaches the cloud system as claimed in claim 1, but Kato further teaches wherein the program instructions further cause the processor to: issue the communication destination for each role in the tenant (i.e. role information sent) (Paragraph 74), and 5register the user connected to the communication destination in the tenant as a user having the role identified based on the communication destination (Paragraph 74-77, 112-113)
	With respect to claim 4, Kato and Kondoh teaches The cloud system as claimed in claim 2, but Kato further teaches wherein the program instructions further cause the processor to: 15send, to a first terminal, the communication destination that is associated with tenant identification information of the tenant in which an administrator logged into the cloud system is registered (Paragraph 112)(Fig. 16 (i.e. logged in as kato@SP_JP), and 20when a second terminal is connected to the communication destination associated with the tenant identification information (Fig., 16 element customer tenant ID)(Paragraph 122-124), register a user of the second terminal in the tenant identified by the tenant identification information (i.e. add new user “Suzuki”) (Paragraph 78-79, 82-87).
	With respect to claim 5, Kato and Kondoh teaches the cloud system as claimed in claim 4, but Kondoh further teaches 5 wherein the program instructions further cause the processor to: store a list of applications (Fig. 7 element service type) related to the services in association with destination identification information identifying the communication destination (Paragraph 92-94), 10send, to the first terminal, the communication destination associated with the destination identification information and the tenant identification information (Paragraph 92-98), and when the second terminal is connected to the 15communication destination associated with the destination identification information and the tenant identification information (Paragraph 107-110), register usable application information indicating usable applications identified by the destination 20identification information in association with the user registered in the tenant (Paragraph 117-122)
With respect to claim 6, Kato and Kondoh teaches the cloud system as claimed in claim 5, but Kondoh teaches wherein when a registration limit of an application is exceeded (Paragraph 120-122), the processor registers the usable application information indicating the usable 5applications excluding the application whose registration limit is exceeded in association with the user registered in the tenant (Paragraph 131-135).
With respect to claim 7, Kato and Kondoh teaches the cloud system as claimed in claim 4, but Kondoh further teaches wherein the program instructions further cause the processor to: store a number of users (Fig. 7 element tenant ID with device ID) in association with 15destination identification information identifying the communication destination (Fig. 6,  8 element destination URL), send, to the first terminal (Fig. 6, 7)(Paragraph 89-94, 98-99) , the communication destination associated with the destination identification information and the tenant 20identification information, and when the second terminal is connected to the communication destination associated with the destination identification information and the tenant identification information, register the user in 25association with the tenant unless the number of-84- users identified by the destination identification information is exceeded (Fig. 6, 7, 8)(Paragraph 89-94, 98-99)
With respect to claim 8, Kato and Kondoh teaches the cloud system as claimed in claim 5, but Kondoh further teaches wherein the program instructions further cause the processor to: store a period for which the user is 10registrable using the communication destination in association with the destination identification information  (I.e. Fig. 5 “valid period” and Fig. 7 usage start date and use end date indicative of a license deadline on display) (Paragraph 83-86, 91-96), send, to the first terminal, the communication destination associated with the 15destination identification information and the tenant identification information; and when the second terminal is connected to the communication destination associated with the destination identification information and the tenant 20identification information, register the user in association with the tenant unless the period identified by the communication identification information is exceeded  (Paragraph 83-86, 91-96)
With respect to claim 9, Kato and Kondoh teaches the cloud system as claimed in claim 7, but Kondoh further teaches wherein when the second terminal is connected to the 5communication destination associated with the destination identification information and the tenant identification information and the number of users identified by the destination identification information is exceeded, the processor reports an 10error to the second terminal (Paragraph 249)
With respect to claim 10, Kato and Kondoh teaches the cloud system as claimed in claim 8, but Kondoh further teaches wherein when the second terminal is connected to the communication destination associated with the destination identification information and the tenant identification information and the period identified 20by the communication identification information is exceeded, the processor reports an error to the second terminal (Paragraph 249)
With respect to claim 11, Kato and Kondoh teaches the cloud system as claimed in claim 8, but Kondoh further teaches wherein when a registration limit set for each application is exceeded, the processor reports, to 5the second terminal, an error indicating the application whose registration limit is exceeded  (Paragraph 249)
With respect to claim 12, Kato and Kondoh teaches the cloud system as claimed in claim 4, but Kato further teaches wherein the cloud system is configured to cause the first terminal to display a use right management screen for editing a list of users registered in the 15tenant and use rights of applications assigned to the users (i.e. “adding tenant ID”) (Paragraph 67, 52 112)
With respect to claim 13, Kato and Kondoh teaches the cloud system as claimed in claim 4, but Kato further teaches wherein when authentication information registered by the user is transmitted from the second terminal or an electronic apparatus, the cloud system allows the 25user registered in the tenant to log into the cloud-87- system (i.e. sending link to access personalized portal through registration) (Paragraph 75, 85)
With respect to claim 14, Kato and Kondoh teaches the cloud system as claimed in claim 5, but Kato further teaches wherein the program instructions further cause the processor to: receive application identification 10information of an application for which information indicating that the application is usable by the user is registered in the tenant (Paragraph 107--112) and a default setting applied to the application when the application is used from an electronic apparatus (Paragraph 108, 112), 15store the default setting for the user in association with the application identification information (Paragraph 154-156), and when the application identified by the application identification information is executed by 20the electronic apparatus, send the stored default setting to the electronic apparatus (Paragraph 154-156); and the electronic apparatus applies the default setting received from the cloud system to the application when executing the application (Paragraph 156)
With respect to claim 15, Kato and Kondoh teaches the cloud system as claimed in claim 1, but Kato further teaches 5wherein the program instructions further cause the processor to: send, to a first terminal, an administrator web page to which an administrator of the tenant is allowed to log in, issue an URL that is the communication 10destination via the administrator web page (Paragraph 52, 86-87, 108, 112), send screen information of a user registration screen to a second terminal accessing the URL (Paragraph 108-112)(Fig. 11A), generate a user web page to which the user 15registered in the tenant is allowed to log in based on user information registered via the user registration screen (Paragraph 108-112)(Fig. 11A), receive an application setting related to a service usable by the user via the user web page, and 20allow an electronic apparatus to execute an application based on the application setting when authentication based on the registered user information is successful at the electronic apparatus (Paragraph 108-112)(Fig. 11A).
With respect to claim 16, Kato teaches an information processing system, comprising: 5a first terminal of an administrator (Paragraph 52, 82); a second terminal of a user registered in a tenant (Paragraph 79); and a cloud system that provides services to the terminal (Paragraph 6), the cloud system including 
-a hardware processor (Fig. 1 element 101, 102)(Paragraph 165); and
-a memory (Fig. 1 element 101, 102)(Paragraph 165)storing program instructions that cause the hardware processor to:
-receive a communication destination information generation request, the communication destination information generation request including parameters input from a first terminal device (i.e. sending request from the host computers 101 and 102)(Paragraph 40, 45, 70);
-issue communication destination information of a communication destination for registering the user in association with the tenant in response to the communication destination information generation request (i.e. sending the request to the management server to authorize the users and to associate tenant with the user ID and tenant ID) (Paragraph 70-71), the communication destination information including 
-tenant identification information that identifies the tenant (i.e. tenant ID)(Paragraph 71-72), and
-communication destination identification (ID) information indicating the communication destination including the parameters (i.e. user ID, password, Tenant ID and also successful authentication)(Paragraph 71-72, 74);
-receive a user information registration request from a second terminal device to register user information input from the second terminal device (i.e. sending request from the host computers 101 and 102) (Paragraph 40-41, 45, 70).  Examiner would like to point out that in Paragraph 40-41, it states that “host computer 101 is present in plural for each service provider group or for each service provider”.  This means, there are other request also going from host computer 102.  In Fig. 4A and 4B, it shows plurality of service provider groups.
-identify the communication destination (i.e. URL) in response to receiving the user information registration request based on the communication destination ID information included in the communication destination information (i.e. URL for the login)(Paragraph 71-72)
-register the user information received from the second terminal device in association with the tenant based on the identified communication destination (i.e. register customer tenant)(Fig. 10a) (Paragraph 75-76, 81-82))
-grant the user associated with the registered user information access to the services based on the association of the user with the tenant (Paragraph 96-98)
Kato does not explicitly states services provided by the cloud system.
Kondoh teaches granting the user associated with the registered user information access to the services provided by the cloud system (paragraph 37) based on the association of the user with the tenant (Paragraph 117-119, 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kondoh’s teaching in Kato’s teaching to come up with granting the user associated with registered user information access to the services provided by the cloud system.  The motivation for doing so would be to make sure only authorized customers/users are given access to access the services on the cloud.  

With respect to claim 17, Kato teaches method performed by a cloud system to register a user in a tenant, the method comprising: 
-receiving a communication destination information generation request, the communication destination information generation request including parameters input from a first terminal device (i.e. sending request from the host computers 101 and 102)(Paragraph 40, 45, 70);
-issuing communication destination information of a communication destination for registering the user in association with the tenant in response to the communication destination information generation request (i.e. sending the request to the management server to authorize the users and to associate tenant with the user ID and tenant ID) (Paragraph 70-71), the communication destination information including 
-tenant identification information that identifies the tenant (i.e. tenant ID)(Paragraph 71-72), and
-communication destination identification (ID) information indicating the communication destination including the parameters (i.e. user ID, password, Tenant ID and also successful authentication)(Paragraph 71-72, 74);
-receiving a user information registration request from a second terminal device to register user information input from the second terminal device (i.e. sending request from the host computers 101 and 102) (Paragraph 40-41, 45, 70).  Examiner would like to point out that in Paragraph 40-41, it states that “host computer 101 is present in plural for each service provider group or for each service provider”.  This means, there are other request also going from host computer 102.  In Fig. 4A and 4B, it shows plurality of service provider groups.
-identifying the communication destination (i.e. URL) in response to receiving the user information registration request based on the communication destination ID information included in the communication destination information (i.e. URL for the login)(Paragraph 71-72)
-registering the user information received from the second terminal device in association with the tenant based on the identified communication destination (i.e. register customer tenant)(Fig. 10a) (Paragraph 75-76, 81-82))
-granting the user associated with the registered user information access to the services based on the association of the user with the tenant (Paragraph 96-98)
Kato does not explicitly states services provided by the cloud system.
Kondoh teaches granting the user associated with the registered user information access to the services provided by the cloud system (paragraph 37) based on the association of the user with the tenant (Paragraph 117-119, 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kondoh’s teaching in Kato’s teaching to come up with granting the user associated with registered user information access to the services provided by the cloud system.  The motivation for doing so would be to make sure only authorized customers/users are given access to access the services on the cloud.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Solomon et al. U.S. Patent Publication # 2016/0088326 which in Paragraph 64 teaches about having user is registered with system and type of user account operates a client system to access server system, the assigned virtual application server can be configured with a default setting that directs the user to a home page.
B). Takeuchi et al. U.S. Patent Publication # 2015/0040188 which teaching service providing system having service application, platform API with portal service application and authenticating apparatus for service.
C). Kearns et al. U.S. Patent Publication # 2013/0288221 which teaches user management, company administrators would be able to add new users or register new users for courses through individual email addresses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453